 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10

11   MAYNARD EDRALIN BUMAGAT,                            No. 2:17-cv-02008-TLN-KJN
12                     Plaintiff,                        ORDER
13          v.                                           (ECF Nos. 86, 91)
14   TERRY SCHILLINGER, et. al.,
15                     Defendants.
16

17          Plaintiff Maynard Edralin Bumagat (“Plaintiff”), proceeding pro se, filed the above-

18   entitled action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On November 7, 2019 the magistrate judge filed findings and recommendations, which

21   were served on the parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen (14) days. (ECF No. 91.) Neither party has

23   filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                     1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations, filed November 7, 2019 (ECF No. 91), are

 5   adopted in full;

 6          2. The case is DISMISSED, with prejudice, pursuant to Federal Rule of Civil Procedure

 7   41(b); and

 8          3. The Clerk of Court is directed to close this case.

 9          IT IS SO ORDERED.

10   Dated: December 2, 2019

11

12

13
                                      Troy L. Nunley
14                                    United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
